MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION TO VACATE AND SET ASIDE ORDER OF THE UNITED STATES COURT OF CLAIMS
SPECTOR, Judge.
Plaintiff moves this court under Rule 60(b)(2) and (3) to vacate and set aside an order of the United States Court of Claims in the same case. That order issued July 16, 1982, granted defendant’s motion for summary judgment and dismissed plaintiff’s petition.
Section 403(c) of the Federal Courts Improvement Act of 1982, Pub.L. 97-164, 96 Stat. 25, 58, provides in pertinent part:
Any petition for rehearing, reconsideration, alteration, modification, or other change in any decision of the United States Court of Claims * * * rendered prior to the effective date of this Act [October 1, 1982] * * * that is filed after that date, shall be determined by the United States Court of Appeals for the Federal Circuit.
It is clear that jurisdiction to entertain a motion of this type rests solely with the United States Court of Appeals for the Federal Circuit, and that this court has no jurisdiction to alter, modify or change in *251any way a prior decision of the United States Court of Claims.1
Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion be transferred to the United States Court of Appeals for the Federal Circuit pursuant to 28 U.S.C. § 1631, as amended by Section 301(a) of the Federal Courts Improvement Act of 1982.

. See and cf. Indian Head Natl. Bank of Nashua v. Brunelle, 689 F.2d 245 (1st Cir.1982) for a decision also involving Rule 60.